Citation Nr: 1811241	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-11 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for Hodgkin's disease.

2. Entitlement to service connection for diabetes mellitus secondary to Hodgkin's disease.

3. Entitlement to service connection for hypothyroidism secondary to Hodgkin's disease.

4. Entitlement to service connection for erectile dysfunction secondary to Hodgkin's disease 

5. Entitlement to service connection for a cervical spine condition secondary to Hodgkin's disease. 

6. Entitlement to service connection for a thoracic spine condition secondary to Hodgkin's disease. 

7. Entitlement to service connection for loss of teeth secondary to Hodgkin's disease.

8. Entitlement to service connection for low testosterone secondary to Hodgkin's disease.

9. Entitlement to an evaluation in excess of 10 percent for right shoulder degenerative joint disease with impingement syndrome.

10. Entitlement to an effective date prior to June 11, 2013 for the grant of service connection for right shoulder degenerative joint disease with impingement syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to February 1985 and November 1985 to May 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 and August 2013 rating decisions by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO). 

In November 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge; a transcript of that hearing is in the record. 

All issues except entitlement to an earlier effective date for the grant of service connection for right shoulder degenerative joint disease with impingement syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1. A June 1, 2012 rating decision denied service connection for a right shoulder disability. The Veteran was informed of the decision via a letter dated on June 7, 2012, but did not file a timely notice of disagreement (NOD). Additional evidence received within a year of the decision was duplicative or otherwise immaterial to the issue. Thus, the rating decision became final. 

2. Since the June 2012 rating decision, the first communication from the Veteran to VA evidencing intent to reopen a claim of service connection for a right shoulder disability was received on June 11, 2013. 


CONCLUSION OF LAW

An earlier effective date for the award of service connection for right shoulder degenerative joint disease with impingement syndrome is not warranted. 38 U.S.C. §§ 5101, 5110 (2012); 38 C.F.R. §§ 3.151, 3.155, 3.156, 3.400, 20.201, 20.302 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist as to the issue being denied herein. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Legal Criteria

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C. § 5110; 38 C.F.R. § 3.400. A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C. § 5101(a); 38 C.F.R. § 3.151(a). 

A Veteran must file an NOD with a determination by the AOJ within one year from the date that the AOJ mails notice of the determination to him. 38 C.F.R. § 20.302. Otherwise, that determination will become final. Id. An NOD must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review. 38 C.F.R. § 20.201 (as applicable where a VA Form was not provided, such as in 2012). If the AOJ gave notice that adjudicative determinations were made on several issues at the same time, the specific determinations with which the Veteran disagrees must be identified. Id.

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b).

When a veteran has a claim to reopen, "he cannot obtain an effective date earlier than the reopened claim's application date." Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) (indicating that "no matter how [the Veteran] tries to define 'effective date,' the simple fact is that, absent a showing of [clear and unmistakable error (CUE)], he cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date").

Factual background

The Veteran stated that he is entitled to an earlier effective date because he was not given a VA examination from May 2011 to January 2013 and because his injury dates back to October 1988. See August 2013 NOD.

The Veteran first filed a claim of service connection for a right shoulder disability in May 2011. The Veteran underwent a VA shoulder examination in April 2012. The AOJ denied that claim in a rating decision mailed to the Veteran on June 7, 2012, based on the finding that he did not have a right shoulder disability.

In August 2012, the Veteran stated that he believed his claim had been decided in an unprofessional manner because he did not receive notice of scheduled VA examinations, and requested "a review" of the file due to the inconsistencies in the scheduling of VA examinations and "the denial of claims." He attached a printout and highlighted VA examinations that had been requested by VA. 

In March 2013, the Veteran filed an NOD on a VA Form to the June 2012 rating decision.  The Veteran specifically listed the issue he was disagreeing with and these did not include the denial of service connection for a right shoulder disability.

Other evidence received by VA within one year of the June 2012 rating decision includes VA treatment records from April 2012 to January 2013 (which include duplicate copies of April 2012 VA examinations, including the April 2012 VA shoulder examination), letters from Dr. Garza-Vale, MD, (discussing the Veteran's spine disability and Hodgkin's disease) and Dr. F. Schell (discussing the Veteran's Hodgkin's disease), two buddy statements (both discussing a visible mass on the Veteran's neck during service), and duplicate copies of some of the Veteran's service treatment records (STRs).

On June 11, 2013, the Veteran filed a claim of service connection for a right shoulder disability. In August 2013, the Veteran was granted service connection for right shoulder degenerative joint disease with impingement syndrome, effective June 11, 2013. 

Analysis

The primary question in this matter is whether the June 2012 rating decision became final. If the rating decision is considered final, then the Veteran cannot be assigned an effective date prior to his claim to reopen a previously denied claim (absent a finding of CUE, which was not alleged and is not before the Board at this time).

Unfortunately, the date the Veteran incurred his disability and whether or not he received a VA examination after filing his original May 2011 claim has no probative value when analyzing whether the June 2012 rating decision became final, because the relevant analysis includes whether new and material evidence or an NOD was submitted within the appeal period.

Additional evidence received within one year of the June 2012 rating decision was either duplicative (in the case of a copy of the April 2012 VA shoulder examination and the STRs) or immaterial, because it did not demonstrate that the Veteran had a current right shoulder disability. (In consideration of Turner v. Shulkin, No. 16-1171 (Vet. App. Feb. 8, 2018), the Veteran did not notify VA that additional VA treatment records were in existence and therefore no additional records were of constructive possession.) Thus, new and material evidence was not submitted within one year of the June 2012 rating decision. Consequently, the Veteran needs to have submitted an NOD within the applicable time limit for his original claim to be considered to have remained pending. 

It is clear that the Veteran's March 2013 NOD does not include disagreement with the denial of service connection for a right shoulder disability. Additionally, his June 2013 claim for benefits, even if it were to be construed as an NOD, was not filed within one year of June 7, 2012. The Veteran had one year from the date of notification, which would be June 7, 2013 (a Friday), to file an NOD. His June 2013 claim is both dated and shown as received by VA on June 11, 2013, outside the one-year period to file an NOD.

The Board finds that the August 2012 statement by the Veteran could not be reasonably construed as an NOD to the AOJ's denial of service connection for a right shoulder disability. First, the statement does not mention a desire for appellate review, as required pursuant to Code. Second, it does not state that he desired to appeal his right shoulder claim: the words "denial of claims" is not specific enough to demonstrate a desire to appeal his right shoulder issue. The statement, and its accompanying attachment, alleges that the Veteran was not informed of scheduled VA examinations, but he in fact attended a VA shoulder examination only a few months previously. Therefore, it is unreasonable for the AOJ to have construed such a broad statement, inconsistent with the record, as a disagreement to the right shoulder disability denial. Accordingly, the Board finds that the August 2012 written statement was not an NOD to the June 2012 rating decision.

Because new and material evidence was not submitted within one year and no document filed within the appeal period can be reasonably construed as a disagreement to the June 2012 rating decision, the June 2012 rating decision is considered final. Accordingly, the Veteran is unable to be granted an effective date prior to the date he filed a claim to reopen his previously denied claim, which is June 11, 2013. The Veteran's claim for an earlier effective date must be denied.


ORDER

The appeal seeking an earlier effective date for an award of service connection for right shoulder degenerative joint disease with impingement syndrome is denied.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his appeal.

In March 2013, the Veteran indicated that he receives Social Security Administration (SSA) disability benefits in connection with his spine disability. The record does not reflect that records pertaining to his SSA claim have been sought by VA. Because SSA records are constructively of record, they must be sought on remand. See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Hodgkin's Disease

The Veteran's Hodgkin's disease was first diagnosed in 1991, more than one year after his discharge from service. Two of his fellow service members stated that he had a visible mass on the right side of his neck during service. See April 2012 buddy statements. STRs reflect that he had a cervical lump associated with a viral syndrome and swollen lymph nodes associated with viral pharyngitis. See October 1986 and April 1988 STRs. An undated medical examination noted a small submandibular nodule on the left side, which was not noted in his discharge examination. See March 1989 medical examination.

An April 2012 VA examiner opined that it was less likely than not that the Veteran's Hodgkin's disease was related to his military service because the evidence reflected the Veteran had only a small submandibular nodule on the left side, rather than the right side (the site of the Veteran's Hodgkin's lymphoma). Additionally, the examiner explained that lymph nodes from Hodgkin's disease are in the cervical region of the neck, rather than in the submandibular area of the face, which is where the STRs reflected the Veteran's lump to be. The Board finds this opinion inadequate because it does not discuss the subsequently filed buddy statements reflecting the existence of a visible mass on the Veteran's right side of his neck and the other instances of swollen lymph nodes during service. Accordingly, remand for a new medical opinion is necessary.

The Veteran submitted two November 2017 private opinions. Unfortunately, both opinions are inadequate. Dr. G. Holt, MD, merely reported on the Veteran's history of a large neck mass "by history" and does not actually render a medical opinion. On the other hand, Dr. N. Shumway, DO, merely restated the Veteran's history and did not provide a rationale as to why he believed the Veteran's malignancy likely occurred on active duty. See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"). The Veteran is encouraged to obtain and submit addendum opinions that include adequate rationales, if the Veteran so desires.

In April 2012, the Veteran submitted a medical release for Christus Santa Rosa. It does not appear that those records were sought by VA. Accordingly, on remand the AOJ should request a new medical release from the Veteran in an effort to obtain such private treatment records.

Right shoulder

The Veteran's most recent VA examination for his right shoulder disability occurred in August 2013. Since that time, he has indicated that his disability has worsened. See November 2017 Board hearing. Because it has been almost five years since the last VA examination, remand for a contemporaneous examination is required to assess the current severity of his service-connected disability. See Green v. Derwinski, 1 Vet. App. 121 (1991); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The Veteran indicated that his shoulder gets worse during cold weather. See November 2017 Board hearing. Additional functional loss during such a flare-up should be discussed during the examination. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

All other issues

All issues that are claimed as secondary to Hodgkin's disease are inextricably intertwined with the issue of entitlement to service connection for Hodgkin's disease. Accordingly, they must be remanded as well.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain copies of VA treatment records for the Veteran's disabilities from May 2016 to the present. The AOJ should ensure that the complete records of all VA evaluations and treatment the Veteran has received for his disabilities are associated with the record.

2. The AOJ should request directly from the SSA complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination. All attempts to fulfill this development should be documented in the claims file. If the search for these records is negative, that should be noted and the Veteran should be informed in writing.

3. The AOJ should obtain, if possible, the records of all private evaluations and treatment the Veteran has received for his disabilities, notably records from Christus Santa Rosa as described in an April 2012 medical release. The Veteran must assist in the matter by identifying his private healthcare providers and by submitting releases for VA to obtain any private records identified.

If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that it is ultimately his responsibility to ensure that any available private records are received.

4. After the above development, the AOJ must forward the claim file to an adequate medical professional to determine the nature and cause of the Veteran's Hodgkin's disease, with examination of the Veteran only if deemed necessary by the examiner. The examiner should note that the claim file was reviewed. Based on a review of the record, the examiner must opine as to the following:

Is it at least as likely as not (50% or greater probability) that the Veteran's Hodgkin's disease was incurred in or related to his military service? Please explain why. The examiner must address the November 2017 opinion by Dr. Shumway, the repeated instances of swollen lymph nodes during service, and the buddy statements submitted by two fellow service members reflecting that the Veteran had a visible mass on the right side of his neck during service.

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the matter and may also result in a clarification being requested.

5. After the development in the first three instructions has been completed, the AOJ should arrange for an orthopedic examination of the Veteran to assess the current severity of his service-connected right shoulder disability. The examiner must review the entire record in conjunction with the examination. Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail. All indicated tests or studies should be completed.

Range of motion studies should include active and passive motion and pain on weight-bearing and non-weight-bearing. The examiner should note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors and discuss the Veteran's reported flare-ups during cold weather. If the Veteran is not experiencing a flare up at the time of the examination, the examiner should ask the Veteran to describe the frequency, severity, duration, and type of symptoms experienced during flare ups and the examiner should provide an opinion based on that information. 

If feasible, the examiner must assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss, using lay observations specifically elicited from the Veteran. If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished. Specifically, if the medical professional cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures. The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment. The law requires that all matters that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


